DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed March 25, 2022 in which claims 1, 4-7, 10, 12 and 22 are amended. Claims 3, 15-21 and 23-24 are cancelled. Claim rejections under 112(b) are withdrawn in view of the amendments. Objection to the Drawings is also withdrawn. Thus, claims 1, 2, 4-14 and 22 are pending in the application.
					 
                                 Claim Rejections - 35 USC § 101
2.                35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-14 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., obtaining, by a device server, an environment image collected by a mobile acquiring device, in response to an acquiring request sent by the mobile acquiring device; processing, by the device server, the environment image to determine a payment environment confidence level of the mobile acquiring device according to the environment image, under a condition that the mobile acquiring device obtains payment card information; determining, by the device server, a payment information processing result according to the payment environment confidence level, wherein the payment environment confidence level comprises at least one of a payment card confidence level, a finger confidence level, and a confidence level of the mobile acquiring device being wrapped by an outer object. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (processing a payment is a Fundamental economic practice), and Commercial or legal interactions (a payment is a transaction which is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction).  The claims recite a method for processing a payment information. The claim also recites a device server and a mobile acquiring device which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a device server and a mobile acquiring device, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a device server and a mobile acquiring device result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a device server and a mobile acquiring device to be generic computer elements (see Fig. 1, [0024-0026]). The device server performs a generic function of transmitting data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a device server and a mobile acquiring device are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a device server and a mobile acquiring device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO). 
Similar arguments can be extended to claim 22 and hence the claim 22 is rejected on similar grounds as claim 1.
Dependent claims 2 and 4-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claim 2, the steps, “wherein the payment card information is information stored in a chip of a payment card or in a mobile terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A mobile terminal, recited in the claim, is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claim 4, the steps, “extracting feature maps of the environment image to obtain the feature maps of multiple scales; identifying the payment card confidence level of existence of a payment card in the environment image, based on the feature maps of multiple scales”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 5,  the steps, “wherein the payment environment confidence level comprises the finger confidence level, and the determining a payment environment confidence level of the mobile acquiring device according to the environment image comprises: extracting feature maps of the environment image to obtain the feature maps of multiple scales; identifying the payment card confidence level of existence of a finger in the environment image, based on the feature maps of multiple scales”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 6, the steps, “wherein the payment environment confidence level comprises the confidence level of the mobile acquiring device being wrapped by the outer object, and the determining a payment environment confidence level of the mobile acquiring device according to the environment image comprises: extracting gray-scale features of the environment image; calculating an image information entropy of the environment image according to the gray- scale features; determining the confidence level of the mobile acquiring device being wrapped by the outer object according to the image information entropy”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 7, the steps, “wherein the payment environment confidence level comprises a payment card confidence level, a finger confidence level, and a confidence level of the mobile acquiring device being wrapped by an outer object, and the determining a payment information processing result according to the payment environment confidence level comprises: calculating a confidence level of the payment card being held by a hand according to the payment card confidence level and the finger confidence level; determining the payment information processing result according to the confidence level of the payment card being held by the hand and the confidence level of the mobile acquiring device being wrapped by the outer object”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 8, the steps, “wherein the environment image is an image collected by the mobile acquiring device between a first moment and a second moment, the first moment is a moment when the mobile acquiring device sends the acquiring request, and the second moment is a moment when the mobile acquiring device obtains the payment card information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 9, the steps, “reobtaining, under a condition that a response to the acquiring request reaches a predetermined time period and the mobile acquiring device has not obtained the payment card information, the environment image collected by the mobile acquiring device in response to an acquiring request resent by the mobile acquiring device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 10, the steps, “wherein the environment image comprises multiple environment images, and the determining a payment environment confidence level of the mobile acquiring device according to the environment image comprises: selecting, from the multiple environmental images, a plurality of environmental images each of which is collected at a moment within a predetermined time period; determining a plurality of target images according to definitions of the plurality of selected environment images; determining the payment environment confidence level of the mobile acquiring device according to the plurality of target images.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 11, the steps, “wherein the determining the payment environment confidence level of the mobile acquiring device according to the plurality of target images comprises: determining payment environment confidence levels of the plurality of target images; selecting a highest payment environment confidence level of the payment environment confidence levels as the payment environment confidence level of the mobile acquiring device, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 12, the steps, “wherein the determining a payment information processing result according to the payment environment confidence level comprises: obtaining transaction-related information and determining a transaction detection result corresponding to the transaction-related information; analyzing the payment environment confidence level and the transaction detection result, and determining a transaction risk level according to a corresponding relationship between an analysis result and the transaction risk level, as the payment information processing result.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 13, the steps, “wherein the corresponding relationship between the analysis result and the transaction risk level is determined depending on a merchant type corresponding to the mobile acquiring device and/or a business scenario corresponding to the acquiring request”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 14, the steps, “determining whether to continue a transaction according to the payment information processing result”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 14 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al., International Patent Application Publication Number (CN 104574052 A). 
Examiner’s Note : The references to the page numbers in the following rejections are for the English translation of the corresponding foreign patent documents.
Regarding Claim 1,
Liao teaches a payment information processing method, comprising: 
obtaining, by a device server, an environment image collected by a mobile acquiring device, in response to an acquiring request sent by the mobile acquiring device (See at least Fig. 2, Page 4, “the consumer 3D holographic Image”);
processing, by the device server, the environment image to determine a payment environment confidence level of the mobile acquiring device according to the environment image, under a condition that the mobile acquiring device obtains payment card information (See at least Page 4, “The payment server receives the confirmation information to the order, verifying fingerprint data with machine POS the consumer payment of the identification code of the matching the fingerprint data of the binding of whether, in the fingerprint verification is passed and to said POS machine transmitting and the consumer payment cards binding of the identification code of the consumer 3D holographic Image”, See at least Pages 11-12, “sending the fingerprint, holographic image and the photographed photo to the server; and after the payment server passes the verification of the fingerprint and holographic image, deducting the account bound to the payment card”).
determining, by a device server, a payment information processing result according to the payment environment confidence level (See at least Page 4, “The payment server verifies the consumer payment cards.”), wherein the payment environment confidence level comprises at least one of a payment card confidence level, a finger confidence level, and a confidence level of the mobile acquiring device being wrapped by an outer object (See at least Page 4, “Consumers POS machine read the fingerprint of input through the examination, and the read fingerprint data is sent to the payment server”).
Regarding Claim 2,
Liao teaches,
wherein the payment card information is information stored in a chip of a payment card or in a mobile terminal (See at least Page 4, “payment cards with binding of the identification code of the examination of the mobile phone”).
Regarding Claim 14,
Liao teaches,
determining whether to continue a transaction according to the payment information processing result (See at least Page 8, passing authentication).
Regarding Claim 22,
Claim 22 is substantially similar to independent claim 1, and hence rejected on similar grounds. In addition, claim 22 recites a processor and a memory which are inherent in the disclosure of Liao. 
Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 4-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Shi et al., International Patent Application Publication Number (CN 107688940 A).
Examiner’s Note : The references to the page numbers in the following rejections are for the English translation of the corresponding foreign patent documents.
Regarding Claim 4,
Liao teaches the method of claim 1,
However, Liao does not explicitly teach,
wherein the payment environment confidence level comprises the payment card confidence level and the processing, by the device server, the environment image to determine a payment environment confidence level of the mobile acquiring device according to the environment image comprises: 
extracting feature maps of the environment image to obtain the feature maps of multiple scales;
identifying the payment card confidence level of existence of a payment card in the environment image, based on the feature maps of multiple scales.
Shi, however, teaches,
wherein the payment environment confidence level comprises the payment card confidence level and the processing, by the device server, the environment image to determine a payment environment confidence level of the mobile acquiring device according to the environment image comprises: 
extracting feature maps of the environment image to obtain the feature maps of multiple scales (See at least Page 8, “the service terminal to detect the user's biological features include the current posture of the user characteristic Image and the user of the current fingerprint feature Image”);
identifying the payment card confidence level of existence of a payment card in the environment image, based on the feature maps of multiple scales (See at least Page 8, “calculate the current posture of the user characteristic Image to the user preset feature Image similarity between the posture, to obtain 1st similarity value”).
Both Liao and Shi are in the same technical field of processing payment information.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Liao to incorporate the disclosure of Shi.  The motivation for combining these references would have been to reduce the probability of fraudulent use of the payment card. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 5,
Liao teaches the method of claim 1,
However, Liao does not explicitly teach,
wherein the payment environment confidence level comprises the finger confidence level and the processing, by the device server, the environment image to determine, and the determining a payment environment confidence level of the mobile acquiring device according to the environment image comprises: extracting feature maps of the environment image to obtain the feature maps of multiple scales;
identifying the finger confidence level of existence of a finger in the environment image, based on the feature maps of multiple scales.
Shi, however, teaches,
wherein the payment environment confidence level comprises the finger confidence level and the processing, by the device server, the environment image to determine, and the determining a payment environment confidence level of the mobile acquiring device according to the environment image comprises: extracting feature maps of the environment image to obtain the feature maps of multiple scales (See at least Page 8, “the service terminal to detect the user's biological features include the current posture of the user characteristic Image and the user of the current fingerprint feature Image”);  
identifying the finger confidence level of existence of a finger in the environment image, based on the feature maps of multiple scales (See at least Page 9, current fingerprint feature Image).
Regarding Claim 6,
Liao teaches the method of claim 1,
However, Liao does not explicitly teach,
wherein the payment environment confidence level comprises the confidence level of the mobile acquiring device being wrapped by the outer object, and the processing, by the device server, the environment image to determine a payment environment confidence level of the mobile acquiring device according to the environment image comprises: 
extracting gray-scale features of the environment image ;
calculating an image information entropy of the environment image according to the gray- scale features; 
determining the confidence level of the mobile acquiring device being wrapped by the outer object according to the image information entropy.
Shi, however, teaches,
wherein the payment environment confidence level comprises the confidence level of the mobile acquiring device being wrapped by the outer object, and the processing, by the device server, the environment image to determine a payment environment confidence level of the mobile acquiring device according to the environment image comprises: 
extracting gray-scale features of the environment image (See at least Page 12, feature image);
calculating an image information entropy of the environment image according to the gray- scale features (See at least Page 12, calculating);
determining the confidence level of the mobile acquiring device being wrapped by the outer object according to the image information entropy (See at least Page 12).
Regarding Claim 7,
Liao teaches the method of claim 2,
However, Liao does not explicitly teach,
wherein the determining, by the device server, a payment information processing result according to the payment environment confidence level comprises: 
calculating a confidence level of the payment card being held by a hand according to the payment card confidence level and the finger confidence level; 
determining the payment information processing result according to the confidence level of the payment card being held by the hand and the confidence level of the mobile acquiring device being wrapped by the outer object.
Shi, however, teaches,
wherein the determining, by the device server,  the payment environment confidence level comprises a payment card confidence level, a finger confidence level, and a confidence level of the mobile acquiring device being wrapped by an outer object, and the determining a payment information processing result according to the payment environment confidence level comprises: 
calculating a confidence level of the payment card being held by a hand according to the payment card confidence level and the finger confidence level (See at least Page 12, “the user's posture features include, but are not limited to, the user's head posture, the face features, hands”);
determining the payment information processing result according to the confidence level of the payment card being held by the hand and the confidence level of the mobile acquiring device being wrapped by the outer object (See at least Page 12, the 1st processing mode is invoked).
Regarding Claim 10,
Liao teaches the method of claim 1,
However, Liao does not explicitly teach,
wherein the environment image comprises multiple environment images, and the processing, by the device server, the environment image to determine a payment environment confidence level of the mobile acquiring device according to the environment image comprises: selecting, from the multiple environmental images, a plurality of environmental images each of which is collected at a moment within a predetermined time period; determining a plurality of target images according to definitions of the plurality of selected environment images; determining the transaction environment confidence level payment environment confidence level of the mobile acquiring device according to the plurality of target images.
Shi, however, teaches,
wherein the environment image comprises multiple environment images, and the processing, by the device server, the environment image to determine a payment environment confidence level of the mobile acquiring device according to the environment image comprises: 
selecting, from the multiple environmental images, a plurality of environmental images each of which is collected at a moment within a predetermined time period (See at least Pages 12-14); 
determining a plurality of target images according to definitions of the plurality of selected environment images (See at least Pages 12-14); 
determining the payment environment confidence level of the mobile acquiring device according to the plurality of target images (See at least Pages 12-14).
Regarding Claim 11,
Liao teaches the method of claim 10,
However, Liao does not explicitly teach,
wherein the determining the payment environment confidence level of the mobile acquiring device according to the plurality of target images comprises: 
determining payment environment confidence levels of the plurality of target images; 
selecting a highest payment environment confidence level of the payment environment confidence levels as the payment environment confidence level of the mobile acquiring device.
Shi, however, teaches,
wherein the determining the payment environment confidence level of the mobile acquiring device according to the plurality of target images comprises: 
determining payment environment confidence levels of the plurality of target images (See at least Page 13, result of the verification).
selecting a highest payment environment confidence level of the payment environment confidence levels as the payment environment confidence level of the mobile acquiring device (See at least Page 13).
Regarding Claim 12,
Liao teaches the method of claim 1,
However, Liao does not explicitly teach,
obtaining transaction-related information and determining a transaction detection result corresponding to the transaction-related information ;
analyzing the payment environment confidence level and the transaction detection result, and determining a transaction risk level according to a corresponding relationship between an analysis result and the transaction risk level, as the payment information processing result.
Shi, however, teaches,
obtaining transaction-related information and determining a transaction detection result corresponding to the transaction-related information (See at least Pages 13-14, detect the user transaction); 
analyzing the payment environment confidence level and the transaction detection result, and determining a transaction risk level according to a corresponding relationship between an analysis result and the transaction risk level, as the payment information processing result (See at least Pages 13-14, determining a transaction risk).
Regarding Claim 13,
The combination of Liao and Shi teaches the method of claim 12,
In addition, Shi teaches,
wherein the corresponding relationship between the analysis result and the transaction risk level is determined depending on a merchant type corresponding to the mobile acquiring device and/or a business scenario corresponding to the acquiring request (See at least Pages 12-13). 
6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Huang et al., International Patent Application Publication Number (CN 106973032 A).
Regarding Claim 8,
Liao teaches the method of claim 1,
However, Liao does not explicitly teach,
wherein the environment image is an image collected by the mobile acquiring device between a first moment and a second moment, the first moment is a moment when the mobile acquiring device sends the acquiring request, and the second moment is a moment when the mobile acquiring device obtains the payment card information.
Huang, however, teaches,
wherein the environment image is an image collected by the mobile acquiring device between a first moment and a second moment, the first moment is a moment when the mobile acquiring device sends the acquiring request, and the second moment is a moment when the mobile acquiring device obtains the payment card information (See at least Page 14).
Both Liao and Huang are in the same technical field of processing payment information.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Liao to incorporate the disclosure of Huang.  The motivation for combining these references would have been to improve efficiency of the image processing and prevent potential fraud. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 9,
Liao teaches the method of claim 1,
However, Liao does not explicitly teach,
reobtaining, under a condition that a response to the acquiring request reaches a predetermined time period and the mobile acquiring device has not obtained the payment card information, the environment image collected by the mobile acquiring device in response to an acquiring request resent by the mobile acquiring device.
Huang, however, teaches,
reobtaining, under a condition that a response to the acquiring request reaches a predetermined time period and the mobile acquiring device has not obtained the payment card information, the environment image collected by the mobile acquiring device in response to an acquiring request resent by the mobile acquiring device (See at least Page 14, after sending a payment request to a server, starting a timer to determine whether the timer duration is less than a pre-set threshold value. and processing an authentication request if it is less than the threshold value; and sending the payment request again to a server for authentication again if it exceeds the threshold value). 
Response to Arguments
7.       Applicant's arguments filed dated 03/25/2022 have been fully considered but they are not persuasive due to the following reasons: 
8.       With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2, Applicant states that (pages 9-10), “It can be seen that the technical solution of the amended claim 1 can be practically applied to the device server of the contactless payment system.”
	In response to Applicant’s arguments, that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
          The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The advantages over conventional systems are directed towards improving the abstract idea. The improvements discussed in the amended claim 1 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  The advantages over conventional systems are directed towards improving the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).  It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The specification describes the additional elements of a device server and a mobile acquiring device to be generic computer elements (see Fig. 1, [0024-0026]). The device server performs a generic function of transmitting data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, these arguments are not persuasive.
For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 
9.     Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, pages 11-13) are acknowledged, however they are not persuasive. 
10.	Applicant argues that (on page 13), “the subject matter of the currently amended independent claim 1 of the present application is novel and non-obvious over all the cited documents.”
 Examiner respectfully disagrees and notes that Liao teaches all the limitations as claimed in claim 1 as explained in the above office action. Liao teaches the amended limitation of claim 1, “wherein the payment environment confidence level comprises at least one of a payment card confidence level, a finger confidence level, and a confidence level of the mobile acquiring device being wrapped by an outer object” on page 4 where it speaks to consumers POS machine reading the fingerprint of input through the examination, and the fingerprint data being sent to the payment server. One of ordinary skill in the art would know that sending fingerprint data to the payment server is analogous to determining the payment environment confidence level through a finger confidence level.  Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For instance, the claim language does not recite improving the security of a cardholder's payment card account. Liao executes all of the limitations of the claims as written under the interpretation the examiner applied. Merely that multiple interpretations of the reference can exist in concordance with the claims does not persuade the examiner that the applied rejection is improper.
	For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 103 are maintained. 
                                        Prior Art made of Record
11.     The following prior art made of record and not relied upon is considered pertinent: 
          Chang et al., (U.S. Patent 10373140 B1) discloses a method and system for detecting fraudulent bill payment service transactions using dynamic multi-parameter predictive modeling that provides for detecting fraudulent bill payment transactions more accurately.
Conclusion
12.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693                 
May 15, 2022 

 /NARAYANSWAMY SUBRAMANIAN/ Primary Examiner, Art Unit 3695                                                                                                                                                                                                       
May 16, 2022